FORM 6 – K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report on Foreign Issuer Pursuant to Rule 13a – 16 or 15d – 16 of the Securities Exchange Act of 1934 For the Month of May 2011 Gilat Satellite Networks Ltd. (Translation of Registrant’s Name into English) Gilat House, Yegia Kapayim Street Daniv Park, Kiryat Arye, Petah Tikva, Israel (Address of Principal Corporate Offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F xForm 40-Fo Indicate by check mark whether the registrant by furnishing the information contained in this form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes oNo x If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b):N/A Attached hereto is Registrant’s press release dated May 3, 2011, announcing that Registrant will release its financial results for the first quarter 2011, on Tuesday, May 17, 2011. Signature Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Gilat Satellite Networks Ltd. (Registrant) Dated May 3, 2011 By: /s/ Joann R. Blasberg Joann R. Blasberg Corporate Secretary Gilat’s First Quarter 2011 Earnings Announcement Schedule Petah Tikva, Israel, May 03, 2011 Gilat Satellite Networks Ltd. (NASDAQ: GILT) today announced that it will release its first quarter 2011 financial results on Tuesday, May 17, 2011. Webcast Following the announcement, Amiram Levinberg, Gilat’s Chairman and Chief Executive Officer, and Ari Krashin, Chief Financial Officer, will discuss Gilat’s first quarter 2011 results and participate in a question and answer session: Date: Tuesday, May 17, 2011 Start: 13:30 GMT / 09:30 EDT / 16:30 Israel Dial-in: US: (888) 668-9141 International: (972) 3-918-0610 Presentation materials may be accessed through Gilat’s website prior to the call. A recording of the webcast will also be available on the company’s website and will be archived for a period of 30 days. Webcast Replay Start: May 17, 2011 at 16:00 GMT/12:00 EDT End: May 19, 2011 at 16:00 GMT/12:00 EDT Dial-in: US: (888) 782-4291 International: (972) 3-925-5928 - xxx - About Gilat Gilat Satellite Networks Ltd. is a leading provider of products and professional services for satellite-based broadband communications networks worldwide. Gilat was founded in 1987 and has shipped over 750,000 Very Small Aperture Terminals (VSATs) to more than 85 countries across six continents. Gilat's headquarters is located in Petah Tikva, Israel. The Company has 22 sales and service offices worldwide. Gilat develops and markets an expansive range of broadband satellite solutions including high-performance VSATs under the SkyEdgeTM and SkyEdge II brands, low-profile antennas for satcom-on-the-move, under the RaySat Antenna Systems and the StealthRayTM brands and next generation solid-state power amplifiers for mission-critical defense and broadcast satellite communications systems under the Wavestream brand. Gilat's wholly-owned subsidiary, Spacenet Inc., is a leading provider of managed services in North America to the business and government segments. Visit Gilat at www.gilat.com. Certain statements made herein that are not historical are forward-looking within the meaning of the Private Securities Litigation Reform Act of 1995. The words "estimate", "project", "intend", "expect", "believe" and similar expressions are intended to identify forward-looking statements. These forward-looking statements involve known and unknown risks and uncertainties. Many factors could cause the actual results, performance or achievements of Gilat to be materially different from any future results, performance or achievements that may be expressed or implied by such forward-looking statements, including, among others, changes in general economic and business conditions, inability to maintain market acceptance to Gilat's products, inability to timely develop and introduce new technologies, products and applications, rapid changes in the market for Gilat's products, loss of market share and pressure on prices resulting from competition, introduction of competing products by other companies, inability to manage growth and expansion, loss of key OEM partners, inability to attract and retain qualified personnel, inability to protect the Company's proprietary technology and risks associated with Gilat's international operations and its location in Israel. For additional information regarding these and other risks and uncertainties associated with Gilat's business, reference is made to Gilat's reports filed from time to time with the Securities and Exchange Commission. Contact: Karen Mazor Gilat Satellite Networks (972) 54 228 8039 karenm@gilat.com Jeff Corbin/ Marybeth Csaby KCSA Strategic Communications (212) 896-1214/ (212) 896-1236 gilat@kcsa.com
